Citation Nr: 9928490	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from March 1966 
to October 1969, and from June 1974 to June 1975.  He served 
in Vietnam and his decorations include the National Defense 
Service Medal, the Vietnam Campaign Medal, the Vietnam 
Service Medal, and the Army Commendation Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for PTSD.  


REMAND

The veteran contends that service connection is warranted for 
PTSD.  Having reviewed the record, the Board has concluded 
that further evidentiary development is required prior to 
adjudication of the claim on appeal.  Specifically, the Board 
has found the claim for service connection to be well 
grounded, and VA has a duty to assist a veteran in the 
development of facts which are pertinent to a well grounded 
claim.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

Initially, the Board notes that the record appears to be in 
conflict as to whether a diagnosis of PTSD is appropriate.  
William Morrow, D.Min., LMFT, indicated that psychotherapy 
was provided to the veteran in 1989, for post-traumatic 
stress and other symptoms resulting from an August 1988 
automobile accident.  From 1994-1996, the veteran received 
psychiatric care in the office of John F. Prater, D.O., P.A.  
Dr. Prater's treatment notes show diagnoses of adjustment 
disorder with anxiety and depression, major depressive 
disorder, and paranoid personality, and these records suggest 
that the veteran's psychiatric pathology at that time was 
related to a lawsuit over his recent termination by his 
employer.  

In a September 1997 statement, Keith A. Baker, D.O., 
indicated that the veteran's medical problems included 
depression and anxiety, and Dr. Baker felt that this 
depression and anxiety was related to post-traumatic stress 
which was probably attributable to the veteran's time in 
Vietnam.  In a September 1998 statement, Mary E. Traynor, 
M.D., indicated that the veteran was under her care for 
chronic and severe PTSD which began during his Vietnam duty 
and had continued since.  

Thus, the record shows that the veteran has been diagnosed 
with various psychiatric disorders, and a recent diagnosis of 
PTSD is shown.  As the veteran has not been afforded a VA 
PTSD evaluation, on remand he will be scheduled for an 
examination by a VA psychiatrist, in order to determine the 
appropriate psychiatric diagnosis and/or whether PTSD is 
currently manifested.  

In addition, the Board has determined that the veteran's unit 
history should be researched.  Service personnel records show 
that while in Vietnam, he participated in Phases IV and V of 
the Vietnam Counter Offensive.  He contends that although his 
military occupational specialty was as radio repairman, he 
served as a door gunner on helicopters, a tank gunner, an 
artillery spotter, and on perimeter guard duty.  In support 
of his contentions regarding in-service combat stressors, the 
veteran has submitted a DA Form 1 which reports the death of 
Harry J. Colon as a result of hostile fire in Xuan Loc, 
Republic of Vietnam, with no date of death provided.  The 
veteran contends that Harry J. Colon was his roommate who was 
killed while they were returning from Ben Hoa in a jeep.  

In the Board's view, the information provided by the service 
personnel records and the veteran is sufficient to warrant a 
review of the pertinent unit records by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
formerly known as the Environmental Services Group (ESG), in 
order to assist the veteran in verifying the claimed in-
service stressors and to assess whether or not he 
participated in combat with the enemy during his Vietnam 
service.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and locations of any recent 
treatment he has received for PTSD, apart 
from those records which have already 
been associated with the claims folder.  
Utilizing the information provided by the 
veteran, the RO should contact all named 
caregivers and facilities in order to 
request copies of the veteran's records.  
In particular, the RO should contact the 
office of Mary E. Traynor, M.D., at the 
Center for Psychiatry, Inc., 2020 Henry 
Street, Guntersville, AL  35976, in order 
to request copies of records showing the 
veteran's treatment for a diagnosis of 
PTSD, to include office notes and 
progress reports.  The RO should also 
contact William Morrow, D.Min., LMFT, at 
1325 S.E. 47th Street, Cape Coral, 
Florida, 33904, in order to request 
copies of office notes and progress 
reports corresponding to the veteran's 
treatment at that office in 1989.  

The RO should also ask that the veteran 
provide a statement containing any 
additional specific information regarding 
the events claimed as "stressors" 
during his military service.  The veteran 
should be asked to provide additional 
specific details about the events such as 
dates, places, and names of individuals 
involved in the events which could assist 
the RO in locating any existing 
information.  The veteran should be 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted. He should also be advised to 
submit any verifying information he can 
regarding these stressors, such as 
statements from fellow service members, 
and particularly those who served in the 
same unit. The veteran should be advised 
that failure to cooperate could result in 
an adverse decision.

2.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all of the claimed stressors 
already reported by the veteran in 
previous statements.  This summary and 
copies of all associated documents which 
would facilitate a search, including 
copies of the veteran's service personnel 
records, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), formerly known as the 
Environmental Services Group (ESG), at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-2197. USASCRUR should be 
requested to search the records and 
provide any information available which 
might corroborate the veteran's alleged 
stressors.  In compiling the information 
for its report, USASCRUR should be asked 
to verify whether Harry J. Colon was a 
member of the veteran's unit and whether 
his death occurred while the veteran was 
stationed with that unit while in 
Vietnam.  The USASCRUR report should then 
be associated with the claims folder.

3.  The RO must subsequently make a 
specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary--and make a 
determination as to whether it is 
"satisfactory" (e.g., credible) and 
consistent with the circumstances of 
service--as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not 
show that the veteran "engaged in combat 
with the enemy," the RO should consider 
all credible supporting evidence 
developed to ascertain whether the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

4.  Thereafter, the RO should list the 
stressors, if appropriate, and schedule 
the veteran for an examination by a VA 
psychiatrist, in order to determine the 
nature and extent of any psychiatric 
disorder which is currently manifested, 
and specifically to determine whether 
PTSD is present.  The entire claims 
folder must be made available to and 
should be reviewed by the examiner prior 
to the examination.  The veteran should 
be notified of the consequences of his 
failure to report for the scheduled 
examination.  

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present, and the 
examiner should provide a complete multi-
axial diagnosis including assignment of a 
Global Assessment of Functioning (GAF) 
score, with explanation of what the 
assigned score represents.  The examiner 
should be asked to provide an opinion as 
to whether a PTSD diagnosis is 
appropriate, to include integration of  
the previous psychiatric findings and 
diagnoses of adjustment disorder with 
anxiety and depression, major depressive 
disorder, and paranoid personality which 
are noted in the post-service treatment 
records, in order to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  The examiner should 
also comment upon evidence demonstrating 
past treatment for anxiety and depression 
related to situational factors, such as 
job problems and an automobile accident, 
as opposed to psychiatric pathology 
related to post-traumatic or service 
related stressors.  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record, 
if any, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).  All necessary special 
studies and tests, including 
psychological testing, are to be 
accomplished if deemed necessary.  If 
there are no stressors sufficient to 
cause PTSD, or if PTSD is not found, that 
matter should also be specifically set 
forth.  The examiner should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

5. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented.

6.  Thereafter, the RO should review the 
veteran's claim, and determine whether 
the claim for service connection for PTSD 
may now be allowed. If the decision 
remains adverse, the RO should provide 
the veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto. The case should 
thereafter be returned to the Board for 
further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












